Name: Commission Regulation (EEC) No 2231/84 of 31 July 1984 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/26 Official Journal of the European Communities 1 . 8 . 84 COMMISSION REGULATION (EEC) No 2231/84 of 31 July 1984 fixing the rate of the aid for peas, field beans and sweet lupins used in the feeding of animals should be altered as shown in Article 1 of this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed at :  13,189 ECU per 100 kilograms for peas and field beans processed in Member States other than Greece,  12,991 ECU per 100 kilograms for peas and field beans processed in Greece, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1577/83 (j), and in particular Article 3 (6) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Regula ­ tion (EEC) No 1849/84 (3); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1849/84 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the subsidy at present in force  15,533 ECU per 100 kilograms for sweet lupins. Article 2 This Regulation shall enter into force on 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 163, 22. 6. 1983, p. 18 . O OJ No L 172, 30. 6 . 1984, p . 43 .